Case 17-10218        Doc 38     Filed 02/11/19     Entered 02/11/19 16:58:27          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 10218
         Sharon D Hicks

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/31/2017.

         2) The plan was confirmed on 07/31/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 11/19/2018.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 22.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-10218             Doc 38         Filed 02/11/19    Entered 02/11/19 16:58:27                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $3,438.33
           Less amount refunded to debtor                                $161.54

 NET RECEIPTS:                                                                                            $3,276.79


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,133.87
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $142.92
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $3,276.79

 Attorney fees paid and disclosed by debtor:                         $400.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                       Class    Scheduled      Asserted         Allowed        Paid         Paid
 Allied Coll                             Unsecured         156.00           NA              NA            0.00       0.00
 Amerimark                               Unsecured           0.00         75.89           75.89           0.00       0.00
 Amy L Gerstein                          Unsecured            NA            NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      3,600.00       3,140.00        3,140.00           0.00       0.00
 Cmre. 877-572-7555                      Unsecured          90.00           NA              NA            0.00       0.00
 Cmre. 877-572-7555                      Unsecured         735.00           NA              NA            0.00       0.00
 Commonwealth Financial                  Unsecured         310.00           NA              NA            0.00       0.00
 Commonwealth Financial                  Unsecured         823.00           NA              NA            0.00       0.00
 Country Door                            Unsecured         211.02        211.02          211.02           0.00       0.00
 Credit Acceptance Corp                  Unsecured      3,483.94       3,483.94        3,483.94           0.00       0.00
 Creditors Discount & Audit Company      Unsecured         458.00           NA              NA            0.00       0.00
 Department Of Education/MOHELA          Unsecured     26,155.00     29,405.44        29,405.44           0.00       0.00
 Dr Leonards Shop Now                    Unsecured         207.00        207.80          207.80           0.00       0.00
 Harris & Harris Ltd                     Unsecured            NA            NA              NA            0.00       0.00
 Hill, Kimberly                          Unsecured      5,562.00            NA              NA            0.00       0.00
 Indiana Department of Revenue           Unsecured      1,522.76            NA              NA            0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         364.00        364.04          364.04           0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         387.00        436.13          436.13           0.00       0.00
 K Jordan                                Unsecured           0.00        117.90          117.90           0.00       0.00
 Massey's                                Unsecured           0.00        234.86          234.86           0.00       0.00
 Merchants Credit Guide                  Unsecured         677.00           NA              NA            0.00       0.00
 Michael Spangler                        Unsecured            NA            NA              NA            0.00       0.00
 Montgomery Ward                         Unsecured         152.41        152.41          152.41           0.00       0.00
 Penn Credit                             Unsecured         200.00           NA              NA            0.00       0.00
 Peoples Energy Corp                     Unsecured         862.00      1,113.71        1,113.71           0.00       0.00
 Resurgent Capital Services              Unsecured         435.00        480.35          480.35           0.00       0.00
 Resurgent Capital Services              Unsecured           0.00        795.18          795.18           0.00       0.00
 Resurgent Capital Services              Unsecured           0.00        629.20          629.20           0.00       0.00
 Resurgent Capital Services              Unsecured          95.00         95.48           95.48           0.00       0.00
 Seventh Avenue                          Unsecured         271.36        271.36          271.36           0.00       0.00
 State Collection Servi                  Unsecured         423.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-10218             Doc 38   Filed 02/11/19    Entered 02/11/19 16:58:27               Desc        Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim        Principal       Int.
 Name                                 Class    Scheduled      Asserted      Allowed         Paid          Paid
 Swiss Colony                      Unsecured         316.95        316.95        316.95           0.00        0.00
 TCF Bank                          Unsecured         512.00           NA            NA            0.00        0.00
 Verizon Wireless - Bankruptcy     Unsecured            NA            NA            NA            0.00        0.00
 Village of South Holland          Unsecured            NA            NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00                $0.00                $0.00
       Mortgage Arrearage                                       $0.00                $0.00                $0.00
       Debt Secured by Vehicle                                  $0.00                $0.00                $0.00
       All Other Secured                                        $0.00                $0.00                $0.00
 TOTAL SECURED:                                                 $0.00                $0.00                $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                $0.00                $0.00
        Domestic Support Ongoing                                $0.00                $0.00                $0.00
        All Other Priority                                      $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                                $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                              $41,531.66                 $0.00                $0.00


 Disbursements:

           Expenses of Administration                            $3,276.79
           Disbursements to Creditors                                $0.00

 TOTAL DISBURSEMENTS :                                                                            $3,276.79




UST Form 101-13-FR-S (9/1/2009)
Case 17-10218        Doc 38      Filed 02/11/19     Entered 02/11/19 16:58:27            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
